DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on February 1, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed October 22, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claims 2 and 16-36 have been canceled. Claims 37-42 are newly added. Claims 1, 3, 8, 12 and 13 are amended. Claims 1, 3-15 and 37-42 are pending and are the subject of the present Official action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Response to Traversal
Applicant argues that in the previous office action, the Examiner stated that “claims 2 and 17-36 are withdrawn”. Applicant urges clarification on the record that the α-cyclodextrin of original claim 2 is still under review on the merits. 
The examiner disagrees with applicant’s arguments since claims 17-36 were withdrawn in the Office Action mailed on October 22, 2020. Claim 2 was examined and included in all appropriate rejections. Since applicant has canceled and moved the limitations of claim 2 into independent claim 1, the examiner will review the α-cyclodextrin limitation of canceled claim 2 as recited in newly amended claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8-11, 15 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoyama et al. "Effect of 2, 6-di-O-methyl-α-cyclodextrin on hemolysis and morphological change in rabbit's red blood cells." European journal of pharmaceutical sciences 29.2 (2006): 111-119 (hereinafter Motoyama, reference of record). This rejection is newly applied to address applicants claim amendments on February 1, 2021. A reply to applicant’s arguments is found below.
Claim 1 describes a method for substituting lipids in a cell membrane comprising: providing a cell, wherein said cell comprises a cellular membrane with a lipid bilayer; forming an α-cyclodextrin complex comprising at least one lipid bound to an α-cyclodextrin; and incubating said cell and said α-cyclodextrin -lipid complex in solution such that at least one lipid is exchanged between said lipid bilayer of said cell and said α-cyclodextrin -lipid complex. Claim 3 describes the α-cyclodextrin as being methyl-α-cyclodextrin. Claim 8 describes the α-cyclodextrin-lipid complex as being comprised of a lipid selected from the group consisting of a phospholipid and a sphingolipid. Claim 9 describes the lipid as being either a sphingomyelin or phosphatidylcholine. Claim 10 describes the lipid as being an unnatural lipid or comprising a label. Claim 11 describes the label as being selected from the group consisting of a 
Motoyama describes a method for exchanging phospholipids including sphingomyelin from erythrocytes using cyclodextrins (CyDs) (Motoyama, abstract). Motoyama performs these experiments on live rabbit red blood cells (Motoyama, Methods-Hemolytic activity). Motoyama investigates several CyDs including α-CyDs and methyl-α-CyDs (Motoyama, abstract and section 2.1 materials). Motoyama found that methyl-αCDs were particularly effective at exchanging cholesterol from the membranes of live rabbit red blood cells (Motoyama, Fig 3). Motoyama performed experiments using fluorescently labeled NBD-sphingomyelin to quantify the exchange between the CyDs and live rabbit red blood cells. As shown in Fig 4, the fluorescently labeled NBD-sphingomyelin is exchanged between the live rabbit red blood cells and the methyl-α-CyDs in a concentration dependent manner (Motoyama, Results 3.4 and Figure 4c). Motoyama experimented with 0.5mM, 1.5 mM and 3mM of methyl-α-CyDs and observed significant fluorescent intensity peak shifts relative to a cell only control (Motoyama, Figure 4c). Furthermore, since Motoyama stated that “sphingomyelin is mainly localized in an outer leaf of lipid rafts and plays a key role in the formation of lipid rafts enriched in cholesterol”, it is therefore probable that the majority of lipid substitution occurred in the outer leaf of the cell membrane bilayer (Motoyama, Results pg 117, column 2, para 2). Thus, Motoyama describes both α-CyD and methyl-α-CyD lipid complexes where lipids are 

Response to Traversal
Applicant traverses the instant rejection by pointing to amendments made to claim 1, wherein applicant specifies that an α-CyD lipid complex is formed comprising at least one lipid bound to a α-CyD and incubating said complex with a cell so that at least one lipid is exchanged. Applicant indicates that a 102 rejection requires each and every element of the claim to be set forth in the prior art. Applicant argues that Motoyama does not teach an α-CyD lipid complex is formed comprising at least one lipid bound to a α-CyD and incubating with a cell so that at least one lipid is exchanged.
This argument has been fully considered, but is not found convincing. Motoyama does expressly describe the limitations of newly amended claim 1. Motoyama thoroughly investigates the pharmaceutical applications of various methylated CyD derivatives including α-CyD and methyl-α-CyD. Motoyama investigates lipid substitution using live rabbit red blood cells (Motoyama, Methods-Hemolytic activity). Motoyama validates these findings using methyl-αCDs to effectively exchange fluorescently labeled NBD-sphingomyelin lipids from rabbit erythrocytes (Motoyama, Results 3.4 and Figure 4). As shown in Fig 4, the fluorescently labeled NBD-sphingomyelin is exchanged between the live rabbit red blood cells and the methyl-α-CyDs in a concentration dependent manner (Motoyama, Results 3.4 and Figure 4c). Thus, the disclosure of Motoyama fully anticipates claims 1, 3, 8-11, 15 and 37-38.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 and 37-42 rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (supra) as applied to claims 1, 3, 8-11, 15 and 37-38 above in further view of Huang et al. "Effect of cyclodextrin and membrane lipid structure upon cyclodextrin–lipid interaction" Langmuir 29.47 (2013): 14631-14638 (hereinafter Huang, reference of record). This rejection is newly applied to address applicants claim amendments on February 1, 2021. A reply to applicant’s arguments is found below.
A description of claims 1, 3, 8-11, 15 and 37-38 can be found above. Claim 4 describes the incubation as resulting in the exchange of at least 60% of lipids in an outer leaflet of said lipid bilayer of said cell. Claim 5 describes the incubation as resulting in the exchange of at least 70% of lipids in an outer leaflet of said lipid bilayer of said cell. Claim 6 describes the incubation occurring for a duration of between 30 minutes and 2 hours. Claim 7 describes the duration as being 1 hour. Claim 12 describes the method of clam 1, further comprising forming a multilamellar vesicle comprising at least one lipid prior to forming said α-cyclodextrin lipid complex. Claim 13 describes the method of claim 12, wherein forming said α-cyclodextrin-lipid complex comprises incubating said multilamellar vesicles with a solution comprising an α-cyclodextrin. Claim 14 describes the incubation being conducted at about 37°C for about 30 minutes. Claim 39 describes the method of claim 38, wherein said incubation results in the exchange of at least 60%, or at least 70% of lipids in an outer leaflet of the lipid bilayer of the cell. Claim 40 describes a method for substituting lipids in a cell membrane, comprising: providing a cell having a cellular membrane 
Motoyama describes a method for extracting phospholipids including sphingomyelin from erythrocytes using cyclodextrins (CyDs) (Motoyama, abstract). Motoyama investigates several CyDs including α-CyDs and methyl-α-CyDs (Motoyama, abstract and section 2.1 materials). Motoyama found that methyl-αCDs were effective at extracting fluorescently labeled NBD-sphingomyelin lipids from rabbit erythrocytes (Motoyama, Results 3.4 and Figure 4). Furthermore, since Motoyama stated that “sphingomyelin is mainly localized in an outer leaf of lipid rafts and plays a key role in the formation of lipid rafts enriched in cholesterol”, it is therefore probable that the majority of lipid substitution occurred in the outer leaf of the cell membrane bilayer (Motoyama, Results pg 117, column 2, para 2). Although Motoyama does indicate that significant lipid exchange is occurring in the outer leaf of the cell membrane bilayer, Motoyama does not expressly describe the lipid exchange percentages and the experimental parameters of claims 4-7, 12-14 and 39-42. 
Huang describes a method for exchanging lipids between multilamellar vesicles (MLVs) using cyclodextrins (CDs) (Huang, abstract). Huang found that αCDs were particularly effective at the removal and exchange of phospholipids when compared to β and ꝩ CDs (Huang, introduction para 4). Huang used FRET to measure the amount of exchange between MLVs using fluorescently labeled lipids (Huang, Methods-FRET measurements of lipid exchange and Figure 5). Huang specifically characterized the percent exchange between the outer leaflets of the MLVs and observed exchange rates greater than 70% (Huang, Figure 2, 5 and 6). Huang describes incubation times of 30min at 23oC or 55oC (Huang, Figure 6). 
oC or 55oC (Huang, Figure 6). In this regard, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the incubation time of 1 hour (e.g., claim 7) and incubation temperature of 37oC (e.g., claim 14). "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1 and argues that Motoyama does not refer to the exact process sequences of the claimed invention. Applicant states that the other cited references do not correct the deficiencies in Motoyama.
prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633